                                                                            Case 2:21-cv-00522-APG-BNW Document 23 Filed 05/20/21 Page 1 of 7



                                                                1 PATRICK W. KANG, ESQ.
                                                                    Nevada Bar No.: 10381
                                                                2 KYLE R. TATUM, ESQ.
                                                                    Nevada Bar No.: 13264
                                                                3 TIFFANY S. YANG, ESQ.
                                                                  Nevada Bar No.: 15353
                                                                4
                                                                  KANG & ASSOCIATES, PLLC
                                                                  6480 West Spring Mountain Road, Suite 1
                                                                5
                                                                  Las Vegas, Nevada 89146
                                                                6 P: 702.333.4223
                                                                  F: 702.507.1468
                                                                7 Attorneys for Plaintiff

                                                                8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                                9

                                                               10     KIMBERLY ZEPEDA, an Individual;                       Case No.: 2:21-cv-00522-APG-BNW

                                                               11                           Plaintiff,                      AMENDED STIPULATED DISCOVERY
                                                                                                                            PLAN AND SCHEDULING ORDER
                                                                      vs.
KANG & ASSOCIATES, PLLC.




                                                               12
                                                                                                                            SUBMITTED IN COMPLIANCE WITH LR 26-
                           6480 W SPRING MOUNTAIN RD., STE 1




                                                               13     VDARA CONDO HOTEL, LLC, a Delaware                    1(b))
                                                                      Domestic Limited-Liability Company
                                  LAS VEGAS, NV 89146




                                                               14     d/b/a VDARA; and DOES 1-25 inclusive;
                                                                      and ROE CORPORATIONS 1-25 inclusive;
                                                               15
                                                                                            Defendants.
                                                               16

                                                               17                             AMENDED STIPULATED DISCOVERY PLAN

                                                               18           Plaintiff KIMBERLY ZEPEDA and Defendant VDARA CONDO HOTEL, LLC., by and through

                                                               19
                                                                    their respective attorneys of record, hereby submit this Stipulated Discovery Plan and

                                                               20
                                                                    Scheduling Order:

                                                                            1. Fed. R. Civ. P. 26(a) Initial Disclosures:
                                                               21
                                                                            Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule of Court 26-1(d), on May
                                                               22
                                                                    4, 2021, counsel for Plaintiff, Kyle R. Tatum, Esq. and counsel for Defendant, Jason Sifers, Esq.,
                                                               23
                                                                    conducted a meeting to discuss the relevant issues for discovery, possible early resolution of the
                                                               24
                                                                    matter, and other pertinent issues. Pursuant to these discussions, the parties agree that they will
                                                               25
                                                                    exchange initial disclosures on or before Tuesday, May 18, 2021.

                                                                                                                                                               1 ZEPEDA
                                                                          Case 2:21-cv-00522-APG-BNW Document 23 Filed 05/20/21 Page 2 of 7



                                                                1          2. Discovery Cut-Off Date:

                                                                2          The parties request a discovery period of 180 days from March 10, 2021, the date the

                                                                3 Defendant responded to the Complaint. Accordingly, all discovery must be completed no later

                                                                4 than Tuesday, October 12, 2021.

                                                                5          3. Amending the Pleadings and Adding Parties:

                                                                6          The date for filing motion to amend the pleadings or add parties shall not be later than

                                                                7 ninety (90) days prior to the discovery cut-off date and, therefore, not later than Wednesday,

                                                                8 July 14, 2021.

                                                                9          4. Fed. R. Civ. P. 26(a)(2) Disclosures (Experts):

                                                               10          In accordance with Rule 26(a)(2), initial disclosures identifying experts shall be made

                                                               11 sixty (60) days prior to the discovery cut-off date, and therefore, not later than Friday, August

                                                               12 13, 2021, and disclosures identifying rebuttal experts shall be made thirty (30) days after the
KANG & ASSOCIATES, PLLC.
                           6480 W SPRING MOUNTAIN RD., STE 1




                                                               13 initial disclosure of experts and, therefore, not later than Monday, September 13, 2021
                                  LAS VEGAS, NV 89146




                                                               14 [Deadline falls on Sunday and is therefore moved to Monday].

                                                               15          5. Dispositive Motions:

                                                               16          The parties shall file dispositive motions not more than thirty (30) days after the

                                                               17
                                                                    discovery cut-off date and, therefore, not later than Thursday, November 11, 2021.

                                                               18
                                                                           6. Pretrial Order:

                                                               19
                                                                           If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint

                                                                    Pretrial Order shall be filed not more than thirty (30) days after the date set for filing dispositive
                                                               20
                                                                    motions and, therefore, not later than Monday, December 13, 2021.
                                                               21
                                                                           7. Fed. R. Civ. P. 26(a)(3) Disclosures:
                                                               22
                                                                           If no dispositive motions are filed, and unless otherwise ordered by this Court, the parties
                                                               23
                                                                    shall file the disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto with the
                                                               24

                                                               25




                                                                                                                                                                 2 ZEPEDA
                                                                         Case 2:21-cv-00522-APG-BNW Document 23 Filed 05/20/21 Page 3 of 7



                                                                1 Pretrial Order pursuant to LR 26-1(b)(6) in the Joint Pretrial Order, not more than thirty (30)

                                                                2 days after the date set for filing dispositive motions, and, therefore, not later than Monday,

                                                                3 December 13, 2021.

                                                                4         8. Alternative Dispute Resolution:

                                                                5         The parties certify they have met and conferred about the possibility of using alternative

                                                                6 dispute-resolution processes including mediation, arbitration, and early neutral evaluation.

                                                                7         9. Alternative Forms of Case Disposition:

                                                                8         The parties certify they have considered consent to trial by a magistrate judge under 28

                                                                9 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order 2013-

                                                               10 01).

                                                               11         10. Electronic Evidence:

                                                                          The parties certify they have discussed whether they intend to present evidence in
KANG & ASSOCIATES, PLLC.




                                                               12
                           6480 W SPRING MOUNTAIN RD., STE 1




                                                               13 electronic format to jurors for the purposes of jury deliberations. Discussions between the
                                  LAS VEGAS, NV 89146




                                                               14 parties will be ongoing as the trial date approaches and they stipulate that they intend to present

                                                               15 any electronic evidence in a format compatible with the court’s electronic jury evidence display

                                                               16 system.

                                                               17
                                                                    …

                                                               18
                                                                    …

                                                               19
                                                                    …

                                                                    …
                                                               20
                                                                    …
                                                               21
                                                                    …
                                                               22
                                                                    …
                                                               23
                                                                    …
                                                               24
                                                                    …
                                                               25
                                                                    …


                                                                                                                                                             3 ZEPEDA
                                                                         Case 2:21-cv-00522-APG-BNW Document 23 Filed 05/20/21 Page 4 of 7



                                                                1         11. Extensions or Modifications of the Discovery Plan and Scheduling Order:

                                                                2         In accordance with Local Rule 26-3, a stipulation or motion for modification or extension

                                                                3 of this discovery plan and scheduling order must be made no later than twenty-one (21) days

                                                                4 before the expiration of the subject deadline.

                                                                5

                                                                6 Dated this   20th day of May, 2021                         Dated this 20th day of May, 2021

                                                                7 Respectfully submitted,                                    Respectfully submitted,

                                                                8

                                                                9  /s/ Kyle R. Tatum, Esq.                                     /s/Jason Sifers, Esq.
                                                                  PATRICK W. KANG, ESQ.                                      JASON SIFERS, ESQ.
                                                               10 KYLE R. TATUM, ESQ.                                        MGM RESORTS INTERNATIONAL
                                                                  TIFFANY S. YANG, ESQ.                                      Attorneys for Defendant
                                                               11 KANG & ASSOCIATES, PLLC                                    VDARA CONDO HOTEL, LLC
                                                                  Attorneys for Plaintiff
KANG & ASSOCIATES, PLLC.




                                                               12 KIMBERLY ZEPEDA
                           6480 W SPRING MOUNTAIN RD., STE 1




                                                               13
                                  LAS VEGAS, NV 89146




                                                               14
                                                                                                               ORDER
                                                               15
                                                                    IT IS ORDERED that the parties' amended stipulated DPSO (ECF No. 23) is
                                                               16                                               IT IS SO ORDERED.
                                                                    GRANTED. IT IS FURTHER ORDERED that ECF No. 21 is DENIED as moot.
                                                               17                                                     Dated
                                                                                                                   IT IS SO this ___ day of May, 2021.
                                                                                                                            ORDERED

                                                               18                                                  DATED: 11:51 am, May 21, 2021

                                                               19
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                               20
                                                                                                                   BRENDA WEKSLER
                                                               21
                                                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                               22

                                                               23

                                                               24

                                                               25




                                                                                                                                                           4 ZEPEDA
